United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.N., Appellant
and
FEDERAL JUDICIARY, U.S. DISTRICT
COURT FOR OREGON, Portland, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas J. Flaherty, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1534
Issued: March 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 14, 2013 appellant, through her attorney, filed a timely appeal from a January 3,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
claim for disability compensation. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that she was totally disabled commencing
November 17, 2010 due to her January 15, 2010 employment injuries.
On appeal, counsel contends that the medical evidence of record is sufficient to establish
that appellant was totally disabled during the claimed period due to her accepted employment
injuries.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on January 15, 2010 appellant, then a 46-year-old clerk, sustained a
cervical and left sacroiliac sprain and a trapezius muscle strain of the right shoulder while lifting
boxes in the performance of duty.
In a September 16, 2010 progress note, Dr. Loren E. Jenkins, an attending Board-certified
orthopedic surgeon, obtained a history of the January 15, 2010 employment injury, appellant’s
medical treatment and family and social background. He listed findings on physical examination
and diagnostic test results. Dr. Jenkins assessed displacement of a lumbar intervertebral disc
without myelopathy, noting that the L5-S1 contained a disc herniation in the face of retrolisthesis
and instability. He also assessed spinal stenosis of the lumbar region, noting left mild lateral
recess stenosis at L4-5 with mild grade 1 discogenic spondylolisthesis. Dr. Jenkins assessed
acquired spondylolisthesis, noting mild retro at L5-S1 and antero at L4-5. He advised that
appellant had extensive nonoperative treatment with significant pain and limitations affecting her
quality of life. Dr. Jenkins noted her desire to proceed with minimally invasive spine surgery,
left L4-5 and L5-S1 hemilaminectomy.
On October 25, 2010 OWCP received a request for authorization of the proposed lumbar
surgery.
On November 9, 2010 OWCP requested that a medical adviser reviewed a statement of
accepted facts and medical record to determine whether the January 15, 2010 employment
injuries caused the lumbar conditions diagnosed by Dr. Jenkins and whether the proposed
surgery was medically necessary for the treatment of the work-related conditions.
On November 12, 2010 Dr. L.J. Weaver, an OWCP medical adviser, reviewed the
medical record. He recommended a second opinion examination based on appellant’s predateof-injury history of persistent lower back pain with left lower extremity radicular symptoms and
diagnostic test results which showed complex lumbar degenerative disc disease and degenerative
joint disease with mild spondylosis.
On November 17, 2010 appellant underwent surgery performed by Dr. Jenkins. On
November 21, 2010 Dr. Jenkins performed a revision of the surgery to evacuate a hematoma.
By letter dated November 30, 2010, appellant was referred, together with a statement of
accepted facts and the medical record, to Dr. Aubrey A. Swartz, a Board-certified orthopedic
surgeon, for a second opinion examination. In a December 20, 2010 medical report, Dr. Swartz
opined that appellant sustained lumbar conditions causally related to the accepted January 15,
2010 employment injuries, but he was unable to perform a complete medical examination
because he did not have a copy of the November 17, 2010 operative report. He requested an
opportunity to review the report and to reexamine appellant in four to six months to assess her
lumbar condition.
In a March 1, 2011 supplemental report, Dr. Swartz reviewed the surgical report and
advised that it did not clearly establish that appellant’s back condition was work related. He
needed to reevaluate her in a few months to more fully assess her lumbar spine condition,

2

postoperative course and outcome from the surgical procedure. By letter dated March 24, 2011,
OWCP advised appellant that it would revisit her request for authorization of her November 17,
2010 back surgery in May 2011.
By letter dated June 6, 2011, appellant was referred, together with a statement of
accepted facts and the medical record, to Dr. Aleksandar Curcin, a Board-certified orthopedic
surgeon, for a second opinion. In a June 24, 2011 report, Dr. Curcin reviewed a history of the
January 15, 2010 employment injury and appellant’s medical treatment and social background.
He reviewed the medical record and noted her current symptoms of numbness and aching in her
back, legs and left foot. Appellant had pain in her right upper extremity with numbness and
paresthesias extending down to the fourth and fifth digits and left upper extremity extending
down to the elbow. On physical examination, Dr. Curcin noted the staff’s report that she walked
into the waiting room without a walker; however, once she was led back to the examining room
and for the rest of the examination, she used a rolling walker. Appellant stated that she used a
walker because her legs were weak and she had difficulty standing. She was obese and unable to
sit on the examining table because it was too high and she experienced pain. Dr. Curcin noted
that the physical examination was abbreviated due to her extensive pain complaints. Appellant
walked around the examining room and office suite with a rolling walker in a flexed posture.
She was full weight bearing on both lower extremities. Voluntary range of motion of the
shoulders revealed forward flexion of 100 degrees, and left and right abduction of 90 degrees,
left and right extension and internal rotation to L5 bilateral. Dr. Curcin noted that all of the
motions were accompanied by complaints of pain. Appellant’s Velcro back brace was removed.
She demonstrated lumbar flexion at best to 25 degrees, extension to 0 degrees, and left and right
lateral flexion to 15 degrees. Dr. Curcin stated that motor examination of the lower extremities
was difficult to perform as appellant was sitting on a standard office chair and, when asked to
raise her legs, she had to lean backwards which caused back pain. After multiple attempts,
coaching and coaxing, it appeared that she had 5/5 strength in both quadriceps, and tibialis
anterior and extensor hallucis longus. Sensory examination was completely absent in the left L4
to S1 distribution and normal on the right. Dr. Curcin stated that on account of appellant’s
inability to sit on the examining table, reflex examination could not be performed. He noted
extensive documentation of her preexisting degenerative lumbar problems dating to at least
September 2009. Given appellant’s preexisting lumbar condition, Dr. Curcin advised that it was
expected that the January 15, 2010 employment-related lifting incident aggravated her
preexisting degenerative disc disease. The aggravation would have been expected to resolve
within 10 to 12 weeks. Dr. Curcin opined that appellant’s November 2010 back surgery was not
necessary to treat a lumbar spine condition directly caused by the January 15, 2010 employment
injury, but rather to treat a temporary aggravation of a preexisting underlying degenerative
condition that would have resolved by the time of surgery.
In a July 11, 2011 decision, OWCP denied appellant’s claim for compensation
commencing November 17, 2010 based on Dr. Curcin’s June 24, 2011 report.
By letter dated July 15, 2011, appellant, through her attorney, requested an oral hearing
with an OWCP hearing representative and submitted evidence.

3

In progress notes and diagnostic test results dated April 5, 2010 to April 23, 2012,
Dr. Robert C. Young, a Board-certified physiatrist, addressed appellant’s lumbar conditions and
medical treatment.
In reports dated January 20, 2010 to May 17, 2012, Dr. John P. Seymour, a Boardcertified internist, advised that appellant had cervical and lumbar strains with left S1
radiculopathy as a result of her January 15, 2010 employment-related lifting injury.
Dr. Seymour stated that her lumbosacral strain aggravated a preexisting low back condition and
spondylolisthesis resulting in neural impingement at L4-5 and L5-S1. He stated that appellant’s
back surgery failed and she experienced complications from surgery which included a hematoma
with S1 nerve damage and swelling in a limb. In reports dated November 30, 2011, January 11
and February 22, 2012, Dr. Seymour noted chronic low back pain status post her unsuccessful
surgery one year prior. He placed appellant off work on intermittent dates from January 21,
2010 to May 17, 2012. Dr. Seymour advised that she could perform modified-duty work four
hours a day when she was able to work.
Appellant submitted various unsigned reports, including diagnostic studies and laboratory
test results, dated January 30, 2010 to October 10, 2012. The reports addressed her cervical and
lumbar conditions. Progress notes from her physical therapists addressed treatment from
February 2, 2010 to September 7, 2012.
In an August 4, 2010 progress note, Dr. Catherine M. Brugato, a Board-certified family
practitioner, advised that appellant had, among other things, a cramp that may have been related
to her recent lack of physical activity associated with her low back pain.
In an August 26, 2010 progress note, Steven B. Oliver, a physician’s assistant, listed a
history that appellant’s pain in her back and left leg started while moving boxes at work.
Mr. Oliver stated that she had sciatica and/or left sacroiliac joint inflammation.
In reports dated September 29, 2010 to October 1, 2012, Dr. Sean E. Jones, a Boardcertified internist, advised that appellant had work-related lumbar radiculopathy and low back
pain. In a September 29, 2010 progress note, he advised that appellant could perform modified
duties with restrictions four hours a day. Thereafter, he placed her off work on intermittent dates
from August 12, 2011 to October 1, 2012. Dr. Jones placed appellant off work on October 1,
2012 due to failed back syndrome following her back surgery. Appellant continued with
significant sciatic pain and limited range of motion. Dr. Jones advised that the duration of
appellant’s disability was unknown and it appeared to be chronic.
In a November 8, 2010 progress note, Lois M. Eaton, a nurse practitioner, performed a
preoperative evaluation. Appellant had severe systemic disease and was scheduled to undergo
surgery on November 17, 2010 by Dr. Jenkins for the treatment of spinal stenosis and
displacement of lumbar intervertebral disc with myelopathy. Ms. Eaton obtained a history of
appellant’s medical, social and family background. She listed physical examination findings and
laboratory test results.
In reports dated November 15, 2010 to June 17, 2011, Dr. Jenkins addressed appellant’s
November 17 and 21, 2010 surgeries. He advised that she had lumbar pain with significant

4

radiculopathy and left leg paresthesias. On May 2, 2011 Dr. Jenkins placed appellant off work
through July 31, 2011 to undergo additional testing. On June 17, 2011 he advised that she could
not work.
On November 17, 2010 Karlee M. Hofartt, a nurse, stated that postsurgery appellant rated
her pain as 6 out of 10 and declined pain medications. From November 18 to 22, 2010
Maxine L. Shelnutt, a nurse, related that appellant had spasms to the left leg and periodic
cramping to the left buttock that radiated down to her leg following the November 17, 2010
surgery. Appellant did well following surgery to evacuate a hematoma that was causing pain and
numbness in her left leg. On November 20 and 22, 2010 Sandra E. Breding, a nurse, stated that
appellant continued to complain about severe pain in her legs. Appellant was much improved
following the November 21, 2010 surgery. On February 9, 2011 Osalisa Zwick, a nurse, listed
findings on physical examination.
In a January 6, 2011 report, Jacinta R. Chavtal, a licensed social worker, noted
appellant’s diagnosed lumbar, neck, knee and left shoulder conditions. She addressed her
participation in a discussion and gentle movement activities during a group therapy session.
In a February 9, 2011 progress note, Dr. James M. Bertola, a Board-certified
anesthesiologist, stated that appellant received a lumbar epidural steroid injection for her lumbar
radiculopathy at left L5 and S1 and lumbar degenerative disc disease. In progress notes dated
February 25 and March 22, 2011, Dr. Bertola noted that she felt worse after the injection. He
expressed doubt about performing future injections and noted an inability to fit appellant with a
spinal cord stimulator due to her obesity. In an August 30, 2012 progress note, Dr. Bertola
indicated that appellant received a steroid epidural injection to treat her lumbar conditions.
In a February 9, 2011 progress note, Timothy R. Smith, a physician’s assistant, stated that
appellant had spinal stenosis of the lumbar region, acquired spondylolisthesis, displacement of
the lumbar intervertebral disc without myelopathy and a complication procedure due to a
hematoma.
On August 12, 2011 Dr. Peter M. Crook, a Board-certified internist, advised that an
ultrasound of both legs was negative for deep vein thrombosis.
In a March 12, 2012 report, Dr. George S. Oji, an orthopedic surgeon, provided a history
of appellant’s medical treatment, family and social background. He listed findings on physical
examination. Dr. Oji assessed a fix of appellant’s November 17, 2010 left L4-5 and L5-S1
hemilaminectomy. He advised that the pain in her left lower extremity was not coming from her
spine. Dr. Oji reviewed a magnetic resonance imaging scan and did not see anything unusual in
the S1 joint.
On June 11 to August 12, 2012, Christine M. Quigley, a licensed social worker,
addressed the movement activities appellant performed during a group therapy session and her
treatment plan.
In a January 3, 2013 decision, an OWCP hearing representative affirmed the July 11,
2011 decision. He found that the weight of medical opinion was represented by Dr. Curcin, who

5

determined that appellant’s back surgery and resulting disability were not causally related to her
January 15, 2010 employment injury.
LEGAL PRECEDENT
Under FECA the term disability is defined as incapacity, because of employment injury,
to earn the wages that the employee was receiving at the time of injury.2 Disability is thus not
synonymous with physical impairment which may or may not result in an incapacity to earn the
wages. An employee who has a physical impairment causally related to a federal employment
injury but who nonetheless has the capacity to earn wages he or she was receiving at the time of
injury has no disability as that term is used in FECA3 and whether a particular injury causes an
employee disability for employment is a medical issue which must be resolved by competent
medical evidence.4 Whether a particular injury causes an employee to be disabled for work and
the duration of that disability, are medical issues that must be proved by a preponderance of the
reliable, probative and substantial medical evidence.5
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.6 Furthermore, it is well established that medical conclusions
unsupported by rationale are of diminished probative value.7
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence.8 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9
ANALYSIS
OWCP accepted that appellant sustained a cervical and left sacroiliac sprain and a
trapezius muscle strain of the right shoulder on January 15, 2010 while working as a clerk.
Appellant claimed compensation for disability commencing November 17, 2010 due to
2

See Prince E. Wallace, 52 ECAB 357 (2001).

3

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

4

Donald E. Ewals, 51 ECAB 428 (2000).

5

Tammy L. Medley, 55 ECAB 182 (2003); see Donald E. Ewals, id.

6

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

7

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

8

See Viola Stanko (Charles Stanko), 56 ECAB 436 (2005); see also Naomi A. Lilly, 10 ECAB 560, 572573 (1959).
9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 464 (2005).

6

undergoing back surgery on that date. OWCP denied her claim on the grounds that the evidence
was insufficient to establish that her surgery and resultant disability were due to her accepted
cervical, left pelvis and right shoulder injuries. Appellant has the burden of establishing by the
weight of the substantial, reliable and probative evidence, a causal relationship between her
claimed disability and the accepted condition.10 The Board finds that she did not submit
sufficient medical evidence to establish employment-related disability for the period claimed due
to her accepted injuries.
The Board finds that the June 24, 2011 report of Dr. Curcin, an OWCP referral physician,
represents the weight of the medical evidence on whether appellant was disabled commencing
November 17, 2010 for surgery due to the accepted injuries. Dr. Curcin reviewed a history of
the January 15, 2010 employment injury and appellant’s medical treatment. He provided a
detailed review of the medical record.11 On physical examination, Dr. Curcin found limited
range of motion of both shoulders and back and full weight bearing on the bilateral lower
extremities. He noted appellant’s complaint of pain throughout his examination. Dr. Curcin
advised that she had preexisting degenerative lumbar problems dating back to September 2009
based on extensive documentation regarding her condition. He found that the January 15, 2010
employment incident temporarily aggravated her preexisting lumbar condition which was
expected to have resolved within 10 to 12 weeks. Dr. Curcin opined that appellant’s
November 2010 back surgery was not required to treat a lumbar condition causally related to the
January 15, 2010 employment injuries, but rather to treat the temporary aggravation of her
preexisting underlying degenerative condition which resolved by the time of surgery. His report
which is based on a complete and accurate medical background and supported by rationale,
constitutes the weight of the evidence and establishes that appellant’s lumbar condition and
disability commencing November 17, 2010 for lumbar surgery was not due to the accepted
injuries.
Dr. Jones’ progress notes and report found that appellant had work-related lumbar
radiculopathy and low back pain. He attributed her chronic and indefinite disability for work as
of October 1, 2012 to her failed back syndrome following her prior back surgery. Appellant’s
lumbar radiculopathy, November 17, 2010 back surgery and November 20, 2010 surgery to
evacuate her hematoma resulting from the November 17, 2010 surgery were not accepted as
work related by OWCP. For conditions not accepted by OWCP as being employment related, it
is the employee’s burden to provide rationalized medical evidence sufficient to establish causal
relation.12 Dr. Jones stated that appellant had continued significant sciatic pain and limited range
of motion. He did not adequately explain how the diagnosed lumbar conditions or
November 2010 surgery were causally related to the accepted injury. The Board finds that
Dr. Jones’ reports are insufficient to establish appellant’s claim.

10

Alfredo Rodriguez, 47 ECAB 437 (1996).

11

See Melvina Jackson, 38 ECAB 443 (1987).

12

G.A., Docket No. 09-2153 (issued June 10, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger,
51 ECAB 638 (2000).

7

Dr. Seymour’s reports found that appellant had cervical and lumbar strains with left S1
radiculopathy due to the January 15, 2010 employment-related injuries. He further found that
her work-related lumbar condition aggravated her preexisting low back condition and
spondylolisthesis resulting in neural impingement at L4-5 and L5-S1. Dr. Seymour noted
appellant’s failed back surgery and hematoma with S1 nerve damage and swelling in a limb as a
complication of the surgery. He advised that she could not work on intermittent dates from
January 21, 2010 to May 17, 2012. Dr. Seymour further advised that when appellant returned to
work she would be placed on modified duty, four hours a day. Additionally submitted were
Dr. Jenkins’ progress notes and reports contained a history of appellant’s November 17 and 21,
2010 surgeries. He found that appellant had lumbar pain with significant radiculopathy and left
leg paresthesias. Dr. Jenkins advised that appellant was totally disabled for work from May 2 to
July 31, 2011. OWCP has not accepted that appellant sustained a work-related lumbar injury
and neither Dr. Seymour nor Dr. Jenkins explained how the diagnosed condition was caused or
aggravated by the January 15, 2010 employment injuries.13 While both physicians opined that
appellant was totally disabled for work, they did not provide any medical rationale explaining
how the accepted injuries caused her surgery and resultant disability commencing
November 17, 2010. The Board has held that a physician’s opinion, which does not address
causal relationship, is of diminished probative value.14 The Board finds that reports of
Drs. Seymour and Jenkins are insufficient to establish appellant’s claim.
The progress notes and diagnostic test results from Drs. Young, Brugato, Bertola, Crook
and Oji are insufficient to establish appellant’s disability. None of the physicians provided an
opinion on the causal relationship between the accepted January 15, 2010 employment injuries
and the diagnosed lumbar and left leg conditions and November 2010 surgery resulting in the
claimed period of disability.15
Appellant submitted progress notes and a report from Mr. Oliver and Mr. Smith,
physician’s assistants, Ms. Eaton, a nurse practitioner, Ms. Hofartt, Ms. Shelnutt, Ms. Breding,
Ms. Boles and Ms. Zwick, registered nurses, physical therapists, and Ms. Chavtal and
Ms. Quigley, licensed social workers. Healthcare providers such as a physician’s assistant, nurse
and physical therapist are not defined as a physician under FECA. Likewise, a licensed social
worker is not a physician as defined by FECA. These reports do not constitute competent
medical evidence to establish a medical condition, disability or causal relationship.16 The Board
finds, therefore, that this evidence is insufficient to satisfy appellant’s burden.

13

Id.

14

See A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
15

Id.

16

5 U.S.C. § 8101(2); see also David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s
assistants, nurses and physical therapists are not competent to render a medical opinion under FECA); Sedi L.
Graham, 57 ECAB 494 (2006).

8

The remaining progress notes and reports are either unsigned or contained Ms. May’s
printed name and thus, it is unclear if they were signed by a physician. The Board finds that
these notes lack probative medical value as the author(s) cannot be identified as a physician.17
Appellant failed to submit sufficiently rationalized medical evidence establishing that her
disability commencing November 17, 2010 resulted from residuals of her accepted employmentrelated cervical, pelvis and right shoulder conditions.
On appeal, appellant’s attorney contended that the medical evidence of record was
sufficient to establish that appellant was totally disabled during the claimed period due to her
accepted employment injuries. For reasons stated above, the Board finds that appellant did not
submit sufficient evidence establishing her entitlement to disability compensation for the claimed
period.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she was totally disabled
commencing November 17, 2010 due to her January 15, 2010 employment injuries.

17

See Ricky S. Storms, 52 ECAB 349 (2001); Morris Scanlon, 11 ECAB 384, 385 (1960).

9

ORDER
IT IS HEREBY ORDERED THAT the January 3, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 12, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

